Ridgely, Chancellor.
This is a very stale demand. David Hall, the elder, died thirty-seven years before the filing of the bill. The proof is that a considerable part, if not all, of the personal estate went into the hands of Mary Hall, his widow, who administered with her sons Joseph and David ; and, considering how the younger children were kept together with her, it is extremely probable that this was the case. The rents of the real estate, it is most likely, were taken by her. She died in 179.6 or 1797, and the real estate was, immediately after her death, divided by proceedings in the Orphans’ Court. This was done in Hovember, 1797 ; so that until her death it is most likely she retained the whole. The two sons, Joseph and David, seemed to have been in a situation to live, independently of their father’s property. Hay, Joseph Hall had lent his father money. These sons are both dead. Joseph died in 1796, before his mother ; David in Í817. The defendants, the representatives of these administrators, can render no account. They answer that they have no means ; that they can find no book nor paper in rela.tion to the subject. The Register’s office furnishes no inventory, npr. a single document by which an account can *244be taken. Peter Hall, the complainant arrived at age in 1787 or 1788, thirty-two years before the bill was filed. In 1806 he became a debtor to his brother David, by bond in £42.
How, under all these circumstances, no account can be taken that would lead to any reasonable result. There is no certainty nor probability that justice could be done. All the evidence as to the quantity of personal estate is mere conjecture. The plaintiff has acquiesced for thirty-two years in the management of the estate by his mother and brothers, if any of it ever went into their hands.
It is my opinion that the bill should be dismissed.
Bill dismissed.